DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, 14-19, 21-23, & 25-27 are rejected under 35 U.S.C. § 103 as being unpatentable over McCroskey et al. Pub. No.: US 20160282123 A1 in view of Chang et al. Pub. No.: US 20180232557 A1, further in view of  MATHEWS et al. Pub. No. : US 20160131751 A1, further in view of Li et al. Patent No.: US 6,272,432 B1, and further in view of Wang et al., Patent No.: US 8134499 B2 (Wang`4499).

Regarding claim 1, 14 & 22, McCroskey et al. discloses  a celestial navigation system  & method for  determining a position of a vehicle using a plurality of space objects, ([0009] Embodiments described herein provide for a navigation system that calculates an expected direction of a celestial object with respect to a body and uses the expected direction to aid in measuring the actual direction of the celestial object with respect to the body.  The direction of the celestial object can then be used to determine the position of the body in a navigation system.) the system comprising: 
a star-tracker having a field of View for capturing light / capturing light in a field of view of a star-tracker emanating from the plurality of space objects ([0010] FIG. 1 is a functional block diagram of an example of such a navigation system 100.  The navigation system 100 includes a real-time planner module 102, a star tracker module 104, one or more inertial measurement unit(s) (IMU(s)) 106, and a navigation solution module 108.  Each module can be implemented with appropriate hardware and/or software components. & [0031] Example 3 includes the navigation system of Example 2, wherein use the expected direction of the at least one celestial object includes steer at least one of the one or more star tracking sensors based on the expected direction such that the expected direction is within the field of view of the at least one star tracking sensor.); 
a beam director configured to change a direction of the light captured in the field of view of the star-tracker ([0012] The real-time planner module 102 uses the navigation solution for the body to provide aiding information, such as beam-steering commands, to the star tracker module 104.  The star tracker module 104 measures a direction of one or more celestial objects using one or more star tracking sensors.  The measured direction is the direction of the one or more celestial objects with respect to the body (i.e., the body frame) as observed by the star tracker module 104. The star tracker module 104 can determine the measured direction in any appropriate manner, such as by determining which direction the sensor is pointing/facing, by measuring a physical movement of the one or more star tracking sensors as they move (e.g., rotate) to sense light from a celestial object, and/or by processing of image data obtained by the one or more star tracking sensors.  For example, the direction in which the sensor is pointing can be determined from image data by comparison of the image data with a catalogue : 
an inertial measurement unit having a plurality of sensors for measuring an acceleration and a rotation rate of the vehicle / measuring an acceleration and a rotation rate of the vehicle using an inertial measurement unit having a plurality of sensors  ([0010] FIG. 1 is a functional block diagram of an example of such a navigation system 100.  The navigation system 100 includes a real-time planner module 102, a star tracker module 104, one or more inertial measurement unit(s) (IMU(s)) 106, and a navigation solution module 108.  Each module can be implemented with appropriate hardware and/or software components. & [0015] The position calculated by the star tracker module 104 along with inertial measurements (e.g., acceleration and rate of rotation) from the IMU(s) 106 and data from any other navigation sensors, if present, can be provided to the navigation solution module 108.  The navigation solution module 108 can calculate a navigation solution based on the position from the body from the star tracker module 104, the inertial sensor measurements, and the data from any other navigation sensors.); 
McCroskey et al. does not disclose “cloud map”, however Chang et al. teaches SHORT TERM CLOUD FORECAST, IMPROVED CLOUD RECOGNITION AND PREDICTION AND UNCERTAINTY INDEX ESTIMATION and discloses generating a cloud map to determine a position of a plurality of clouds; determining a position in the sky of at least one of the plurality of space objects based on the cloud map ([0004] Embodiments of the present invention address and overcome one or more of the above shortcomings and drawbacks, through methods, systems, and apparatuses for predicting cloud coverage using a ground-based all sky imaging camera. This technology is particularly well-suited for, but by no means limited to, solar energy applications. & [0008] According to an aspect of an embodiment of this disclosure, a system for producing short-term cloud forecasts includes a full sky camera in communication with a short-term cloud forecasting system. The short-term cloud forecasting system includes at least a cloud segmentation processor, a cloud motion estimation processor 
Chang et al. teaches that these features are useful to produce a short-term cloud forecast based on the image data that may be used as input to control systems for controlling a power grid. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Chang et al. with the system disclosed by McCroskey in order to produce a short-term cloud forecast based on the image data that may be used as input to control systems for controlling a power grid.
a control module in electronic communication with the star-tracker, the beam director and the inertial measurement unit, the control module executing instructions to (0027] The navigation system 200 also includes one or more processing devices 208 coupled to the one or more star tracking sensors 202, one or more inertial sensors 204, and one or more additional navigation sensors 206.  The one or more processing devices 208 can include any suitable processing device such as a digital signal processor (DSP), central processing unit (CPU), micro-controller, arithmetic logic unit (ALU), or field programmable gate array (FPGA).): 
determine a magnitude and a position of a first plurality of the plurality of space objects in the field of view of the star-tracker ( 0012] The real-time planner module 102 uses the navigation solution for the body to provide aiding information, such as beam-steering commands, to the star tracker module 104.  The star tracker module 104 measures a direction of one or more celestial objects using one or more star tracking sensors.  The measured direction is the direction of the one or more celestial objects with respect to the body (i.e., the body frame) as observed by the star tracker module 104. The star tracker module 104 can determine the measured direction in any appropriate manner, such as by determining which direction the sensor is pointing/facing, by measuring a physical movement of the one or more star tracking sensors as they move (e.g., rotate) to sense light from a celestial object, and/or by processing of image data obtained by the one or more star tracking sensors.  For example, the direction in which the sensor is pointing can be determined from image data by comparison of the image data with a catalogue of the sky.  Based on which area in the catalogue corresponds most closely with the image data, the direction in which the image data was taken from can be determined.  The measured direction of the one or more celestial objects can be in any  appropriate units such as in right ascension and declination with respect to the body. & [0014] In an example, the star tracker module 104 can calculate a position of the body and provide the position to the navigation module 106 for use in correcting the position and/or velocity of the navigation solution.  The position can be calculated based on known positions of a plurality of celestial objects and the measured direction to the plurality of celestial objects.  The known positions of the plurality of celestial objects can be provided by the real-time planner 102 to the star tracker module 104.  The star tracker module 104 can then measure the direction to each or a subset of the plurality of celestial objects.  Based on the measured direction to multiple of the plurality of celestial objects, the star tracker module 104 can calculate angular difference between the multiple celestial objects from the perspective (i.e., position) of the body.): 
change the direction of the light captured in the field of view of the star-tracker / changing a direction of the light captured in the field of view of the star-tracker using a beam director to capture light emanating from the at least one of the plurality of space objects at the position of the at least one of the plurality of space objects ([0012] The real-time planner 
determine a magnitude and a position of a second plurality of the plurality of space objects in the field of view of the star-tracker/ determining a magnitude and a position of the at least one of the plurality of space objects in the field of view of the star-tracker  ([0012] The real-time planner module 102 uses the navigation solution for the body to provide aiding information, such as beam-steering commands, to the star tracker module 104.  The star 
	determine an attitude. a velocity, and a position of the vehicle based on the measured rotation rate and the measured acceleration of the vehicle / determining an attitude, a velocity, and a position of the vehicle based on the measured rotation rate and measured acceleration of the vehicle ( [0011] The navigation solution module 108 calculates a navigation solution for a body and outputs the navigation solution to one or more other systems (e.g., a guidance system for the body).  The navigation solution can be calculated in any appropriate manner (e.g., with use of a Kalman-based filter) and can include any appropriate information such as a position, velocity, and attitude/heading for the body.  The information in the navigation solution can be in any appropriate units such as latitude and longitude for position, meters-per-second for the velocity, and degrees for attitude/heading.  The body can be any object including a manned or unmanned vehicle (e.g., spacecraft, aircraft, watercraft, land vehicle), robot, projectile, portable navigation system, or other mobile structure. & [0025] Using the direction of one or more celestial objects the navigation system 100 (e.g., the navigation solution module 108) can determine an attitude for the body.  In some examples, the star tracker module 104 can measure a path of a moving celestial object (e.g., an Earth satellite) with respect to a measured direction of a stationary celestial object (e.g., distant star).  For example, angular rate of change of a satellite can be measured and used to determine a velocity and/or attitude for the body.  A velocity can be determined by time resolving a difference in location of the satellite over time from the perspective of the star tracking sensor.  Such a calculation can be based on angles-only navigation methods.  The  and 
	correct the attitude, the velocity and the position of the vehicle using the magnitude and the position of the first and second plurality of the plurality of space objects in the field of view of the star-tracker / correcting the attitude, the velocity' and the position of the vehicle using the determined magnitude and position of the at least one of the plurality of space objects in the field of view of the star-tracker ([0014] In an example, the star tracker module 104 can calculate a position of the body and provide the position to the navigation module 106 for use in correcting the position and/or velocity of the navigation solution.  The position can be calculated based on known positions of a plurality of celestial objects and the measured direction to the plurality of celestial objects.  The known positions of the plurality of 
	McCroskey et al. is silent on  “at least three of the states are resident object ephemeris error states”. However, MATHEWS et al. teaches DOPPLER AIDED INERTIAL NAVIGATION and discloses
	a Kalman filter having a plurality of states, wherein at least three of the states are resident space object ephemeris error states ([0019] “A-GPS” means Assisted-GPS wherein a local GPS reference station provides the parameters for a nearby GPS receiver to reduce the acquisition time of the GPS receiver by providing almanac, ephemeris, GPS time, approximate  a three-state Kalman estimator was applied and tuned to take advantage of Doppler's long-term accuracy and the accelerometer's short-term high-resolution and only short term stability.
	MATHEWS et al. teaches that these features are useful to deliver an autonomous positioning and navigation capability that does not require external infrastructure or a priori knowledge of signal sources. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by MATHEWS et al. with the system disclosed by McCroskey in order to deliver an autonomous positioning and navigation capability that does not require external infrastructure or a priori knowledge of signal sources.
	Further McCroskey is silent on “Kalman filter residual and Kalman filter H-Matrix”, however Li et al. teaches System and Method for Correcting Star Tracker Low Spatial Frequency Error in Stellar-Inertial Attitude Determination Systems and discloses that 
	calculating a Kalman filter residual and an H-matrix for use in the Kalman filter ((35) “In the case of a system having two star trackers, the H matrix is represented within the AKF covariance propagation block 52”) , wherein the Kalman filter has a plurality of states, and wherein at least three of the plurality of states are resident object ephemeris error states ((7) Object trackers such as star trackers, earth sensors, or sun sensors are used to determine the orientation or attitude of the satellite with respect to the objects being tracked. Star trackers commonly use a CCD array to measure heat or light emitted from the tracked object. Typically, satellites use an ephemeris or star catalog system to determine the location of the objects being tracked with respect to the earth. An ephemeris or star catalog system uses a table containing the coordinates of a celestial body at a number of specific times during a field of view (FOV). Several types of errors typically corrupt star tracker position measurements, thereby resulting in attitude determination errors. These star tracker errors can be generally attributed to temporal noise (that changes over time), high spatial frequency (HSF) errors that change rapidly as stars move across the star tracker FOV, and low spatial frequency (LSF) errors that change slowly as stars move across the star tracker FOV. & (9) Temporal noise is typically uncorrelated over time and may be heavily attenuated using a standard six-state Kalman filter, which is generally used in spacecraft attitude determination systems. Similarly, HSF errors exhibit rapid variations, even when the spacecraft moves relatively slowly (e.g., as with satellites in geosynchronous orbit), because HSF errors typically arise from variations between adjacent pixels (i.e., one cycle per pixel) within a CCD-based star tracker, for example. Such HSF errors are also heavily attenuated using a standard six-state Kalman filter.).
	Li et al. teaches that these features are useful for correcting star tracker low spatial frequency errors to improve attitude determination performance in stellar-inertial attitude determination systems. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Li et al. with the system disclosed by McCroskey in order to correct star tracker low spatial frequency errors to improve attitude determination performance in stellar-inertial attitude determination systems. 
	In the alternate, Wang`4499 teaches Ultra-tightly Coupled GPS And Inertial Navigation System For Agile Platforms and discloses the Kalman filter has a plurality of states, and wherein at least three of the plurality of states are resident object ephemeris error states (col.28 lines 30-40 (83) However further uncertainty, .DELTA..epsilon..sub.i remains for the flight time of the received GPS signal 131'a from space vehicle i due to a host of error mechanisms including path propagation uncertainty and SV ephemeris error. Equation Eq. 9c 
	Wang`4499 teaches that these features are useful to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wang`4499 with the system disclosed by McCroskey in order to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system  (see col.1 lines 18-22).

Regarding claims 2 & 15, McCroskey et al. discloses the celestial navigation system of claim 1  & method of claim 14, wherein the control module executing instructions further comprises executing instructions to determine a position in the sky of a resident space object using a resident space object ephemeris catalog ([0009] Embodiments described herein provide for a navigation system that calculates an expected direction of a celestial object with respect to a body and uses the expected direction to aid in measuring the actual direction of the celestial object with respect to the body.  The direction of the celestial object can then be used to determine the position of the body in a navigation system. & [0012] The real-time planner module 102 uses the navigation solution for the body to provide aiding information, such as beam-steering commands, to the star tracker module 104.  The star tracker module 104 measures a direction of one or more celestial objects using one or more star tracking sensors.  The measured direction is the direction of the one or more celestial objects with respect to the body (i.e., the body frame) as observed by the star tracker module 104.  The star tracker module 104 can determine the measured direction in any appropriate manner, such as by determining which direction the sensor is pointing/facing, by measuring a physical movement of the one or more star tracking sensors as they move (e.g., rotate) to sense light from a celestial object, and/or by processing of image data obtained by the one or more star tracking sensors.  For example, the direction in which the sensor is pointing can be determined from 

Regarding claims 3 & 16, McCroskey et al. discloses the celestial navigation system of claim 2 & the method of claim 15, wherein the control module executing instructions further comprises executing instructions to change the direction of the light entering the star-tracker using the beam director based on the determined position in the sky of the resident space object ([0012] and [0022] In an example, the real-time planner module 102 can provide information to aid in correcting for atmospheric effects on the measured direction of a celestial object.  For example, if a celestial object is closer to the horizon, light from the object may be refracted which would result in an error between the measured direction of the celestial object and the true direction of the object.  The real-time planner module 102 can calculate the error cause by atmospheric effects based on the known location of the celestial object and the current navigation solution for the body.  The star tracker module 104 can then use the error information to adjust its measured direction for the celestial object.  Similar to the expected direction, in some embodiments, the calculation and use of atmospheric errors can be performed for multiple celestial objects during a given time step of the navigation system.).  

Regarding claims 4 & 17, McCroskey et al. discloses the celestial navigation system of claim 3 & the method of claim 15, wherein the control module executing instructions further comprises executing instructions to determine the position of the vehicle based at least on the determined position in the sky of the resident space object and the determined attitude and the measured acceleration of the vehicle  [0011] The navigation solution module 108 calculates a navigation solution for a body and outputs the navigation solution to one or more other systems (e.g., a guidance system for the body).  The navigation solution can be calculated in any appropriate manner (e.g., with use of a Kalman-based filter) and can include any appropriate information such as a position, velocity, and attitude/heading for the body.  The information in the navigation solution can be in any appropriate units such as latitude and longitude for position, meters-per-second for the velocity, and degrees for attitude/heading.  The body can be any object including a manned or unmanned vehicle (e.g., spacecraft, aircraft, watercraft, land vehicle), robot, projectile, portable navigation system, or other mobile structure. & [0025] Using the direction of one or more celestial objects the navigation system 100 (e.g., the navigation solution module 108) can determine an attitude for the body.  In some examples, the star tracker module 104 can measure a path of a moving celestial object (e.g., an Earth satellite) with respect to a measured direction of a stationary celestial object (e.g., distant star).  For example, angular rate of change of a satellite can be measured and used to determine a velocity and/or attitude for the body.  A velocity can be determined by time resolving a difference in location of the satellite over time from the perspective of the star tracking sensor.  Such a calculation can be based on angles-only navigation methods.  The navigation system 100 can then determine a position of the body based on the relationship between the measured path of the moving celestial object, the known path of the moving celestial object, the measured direction of the stationary celestial object, and the known location of the stationary celestial object. & [0026] FIG. 2 is a block diagram of an example navigation system 200 illustrating hardware and software components that can be used to implement the functionality described above.  The navigation system 200 includes one or more star tracking sensors 202 mounted on the body and configured to sense light from one or more celestial objects and to determine a direction from which such light is received.  In an example, the one or more star tracking sensors 202 include an optical camera.  In some examples, the star tracking sensors 202 include appropriate actuators to physically steer the star tracking .  

Regarding claim 5, McCroskey et al. discloses the celestial navigation system of claim 3. McCroskey et al. does not disclose “cloud map”, however Chang et al. teaches SHORT TERM CLOUD FORECAST, IMPROVED CLOUD RECOGNITION AND PREDICTION AND UNCERTAINTY INDEX ESTIMATION and discloses that wherein the control module executing instructions further comprises executing instructions to generate a cloud map to determine a position of a plurality of clouds ([0004] Embodiments of the present invention address and overcome one or more of the above shortcomings and drawbacks, through methods, systems, and apparatuses for predicting cloud coverage using a ground-based all sky imaging camera. This technology is particularly well-suited for, but by no means limited to, solar energy applications. & [0008] According to an aspect of an embodiment of this disclosure, a system for producing short-term cloud forecasts includes a full sky camera in communication with a short-term cloud forecasting system. The short-term cloud forecasting system includes at least a cloud segmentation processor, a cloud motion estimation processor and an uncertainty processor.  A neural network computes cloud pixel probabilities in the cloud segmentation processor.  The system uses these processes to produce short-term cloud forecasts.  The generated short-term cloud forecasts may provide inputs to a control system of a power grid. & [0046] A second uncertainty index (UI2) aims to characterize chaotic cloud dynamics that occur when clouds suddenly pop up or disappear in the middle of the sky as opposed to flowing from or moving 
Chang et al. teaches that these features are useful to produce a short-term cloud forecast based on the image data that may be used as input to control systems for controlling a power grid. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Chang et al. with the system disclosed by McCroskey in order to produce a short-term cloud forecast based on the image data that may be used as input to control systems for controlling a power grid.

Regarding claim 6, McCroskey et al. discloses the celestial navigation system of claim 5. McCroskey et al. does not disclose “full sky camera”, however Chang et al. teaches SHORT TERM CLOUD FORECAST, IMPROVED CLOUD RECOGNITION AND PREDICTION AND UNCERTAINTY INDEX ESTIMATION and discloses that further comprising a full-sky camera for capturing a full-sky image of the sky ([0067] Referring now to FIG. 7, a short-term cloud forecasting and grid control system is shown.  A full sky camera 105 is positioned to capture a series of images of the sky 701.  An all sky camera 105 is positioned with a view of the sky.  Camera 105 is configured to capture images of the sky.  Images captured by camera 105 may include images of the sun, and may further include images of one or more clouds.  Camera 105 is positioned such that images captured by camera 105 contain only sky, including the sun and clouds, and is positioned to minimize or eliminate ground based fixed objects such as buildings, trees and the like from being included in the images.  Camera 105 may be configured to capture   
Chang et al. teaches that these features are useful to produce a short-term cloud forecast based on the image data that may be used as input to control systems for controlling a power grid. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Chang et al. with the system disclosed by McCroskey in order to produce a short-term cloud forecast based on the image data that may be used as input to control systems for controlling a power grid.

Regarding claim 7, McCroskey et al. discloses the celestial navigation system of claim 6. McCroskey et al. does not disclose “cloud map” & “full sky camera”, however Chang et al. teaches SHORT TERM CLOUD FORECAST, IMPROVED CLOUD RECOGNITION AND PREDICTION AND UNCERTAINTY INDEX ESTIMATION and discloses that wherein the control module executing instructions further comprises executing instructions to generate the cloud map to determine the position of the plurality of clouds in the sky using the full-sky image of the sky captured by the full-sky camera([0004] Embodiments of the present invention address and overcome one or more of the above shortcomings and drawbacks, through methods, systems, and apparatuses for predicting cloud coverage using a ground-based all sky imaging camera. This technology is particularly well-suited for, but by no means limited to, solar energy applications. & [0008] According to an aspect of an embodiment of this disclosure, a system for producing short-term cloud forecasts includes a full sky camera in communication with a short-term cloud forecasting system. The short-term cloud forecasting system includes at least a cloud segmentation processor, a cloud motion estimation processor and an uncertainty processor.  A neural network computes cloud pixel probabilities in the cloud segmentation processor.  The system uses these processes to produce short-term cloud forecasts.  The 
Chang et al. teaches that these features are useful to produce a short-term cloud forecast based on the image data that may be used as input to control systems for controlling a power grid. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Chang et al. 

Regarding claims 8 & 18, McCroskey et al. discloses the celestial navigation system of claim 7 & the method of claim 17, wherein the instructions to determine the position in the sky of the resident space object further comprises instructions to determine if the resident space object is obstructed by the plurality of clouds using the cloud map ([0019] The expected direction of the celestial object can be used (e.g., by the star tracker module 104) to aid in determining a measured direction of the celestial object.  In one implementation, the star tracker module 104 can steer at least one of the one or more star tracking sensors based on the expected direction of the celestial object.  The star tracking module 104 can steer the at least one star tracking sensor such that the expected direction is within (e.g., generally centered within) the field-of-view of the at least one star tracking sensor.  Such a use of the expected direction can reduce the length of time required to locate the celestial object by reducing or eliminating the amount of searching that is needed.  In another implementation, the star tracker module 104 can identify the celestial object in an image from the one or more star tracking sensors based on the expected direction.  The star tracking module 104 can do this by windowing the image to exclude portions of the image farther away from the expected direction or using other techniques to reduce the amount of searching needed to identify the celestial object in the image.  The star tracking module 104 can also perform other processing techniques on the image such as excluding portions that are saturated or otherwise less beneficial (e.g., sun/moon in background or sky blocked by clouds).  Such use of the expected direction can reduce the amount of processing and/or reduce the length of time used to identify the celestial object.  In some implementations, the expected direction can be used to both steer the one or more star tracking sensors and to identify the celestial object in an image from the one or more star tracking sensors.  The above uses of the expected direction of a celestial object can be beneficial in many circumstances such as if a celestial object is fast moving or dim to the one or more star tracking sensors.).  

Regarding claims 9, 19 & 23, McCroskey et al. discloses The celestial navigation system of claim 8, the method of claim 18 & the method of claim 22, wherein the instructions to determine position in the sky of resident space object further comprises instructions to select the resident space object based on the cloud map and an orbit plane diversity ([0014] In an example, the star tracker module 104 can calculate a position of the body and provide the position to the navigation module 106 for use in correcting the position and/or velocity of the navigation solution.  The position can be calculated based on known positions of a plurality of celestial objects and the measured direction to the plurality of celestial objects.  The known positions of the plurality of celestial objects can be provided by the real-time planner 102 to the star tracker module 104.  The star tracker module 104 can then measure the direction to each or a subset of the plurality of celestial objects.  Based on the measured direction to multiple of the plurality of celestial objects, the star tracker module 104 can calculate angular difference between the multiple celestial objects from the perspective (i.e., position) of the body.  Using this angular difference and the known position of the multiple celestial objects, the star tracker module 104 can calculate a position for the body.  This position can be provided to the navigation solution module 108.  In an example, the star tracker module 104 calculates at least three unique angular differences between respective celestial objects in order to calculate the position for the body.  Advantageously, using the known position of multiple celestial objects and the angular difference between the multiple celestial objects enables the star tracker module 104 to calculate a position for the body without requiring highly precise alignment and stability between a star tracking sensor and corresponding inertial sensor as is required in conventional celestial-aided sensors.  Accordingly, these techniques can enable the star tracking sensor to move independently from the corresponding inertial sensor. & [0024] In an example, the real-time planner module 102 can select one or more celestial objects for the star tracker module 104 to measure the direction of. Such a selection can be made based on, for example, the resulting geometry of the set of the directions for multiple celestial objects (e.g., a set of celestial objects having a good or optimal dilution of precision).  The selection can be made based on ease of identifying the celestial objects.  The selection can also be made based on weather conditions such as clouds and/or sun obscuring or degrading visibility of one or 

Regarding claims 11 & 21, McCroskey et al. discloses the celestial navigation system of claim 1 & the method of claim 14. McCroskey is silent on “Kalman filter residual and Kalman filter H-Matrix”, however Li et al. teaches System and Method for Correcting Star Tracker Low Spatial Frequency Error in Stellar-Inertial Attitude Determination Systems and discloses that wherein the instructions to correct the attitude, the velocity and the position of the vehicle further comprises instructions to generate a Kalman filter residual and a Kalman filter H-matrix based on at least one of a star measurement and a resident space object measurement ((35) In the case of a system having two star trackers, the H matrix is represented within the AKF covariance 
Li et al. teaches that these features are useful to correct star tracker low spatial frequency errors to improve attitude determination performance in stellar-inertial attitude determination systems. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Li et al. with the system disclosed by McCroskey in order to correct star tracker low spatial frequency errors to improve attitude determination performance in stellar-inertial attitude determination systems.

Regarding claim 12, McCroskey et al. discloses the celestial navigation system of claim 1, wherein the inertial measurement unit includes at least three navigation grade accelerometers and at least three tactical grade gyroscopes ([0010] FIG. 1 is a functional block diagram of an example of such a navigation system 100.  The navigation system 100 includes a real-time planner module 102, a star tracker module 104, one or more inertial measurement unit(s) (IMU(s)) 106, and a navigation solution module 108.  Each module can be implemented with appropriate hardware and/or software components. & [0026] FIG. 2 is a block diagram of an example navigation system 200 illustrating hardware and software components that can be 

Regarding claim 25, McCroskey et al. discloses the celestial navigation system of claim 1, wherein the instructions to correct the attitude, the velocity and the position of the vehicle (( [0011] The navigation solution module 108 calculates a navigation solution for a body and outputs the navigation solution to one or more other systems (e.g., a guidance system for the body).  The navigation solution can be calculated in any appropriate manner (e.g., with use of a Kalman-based filter) and can include any appropriate information such as a position, velocity, and attitude/heading for the body.  The information in the navigation solution can be in any appropriate units such as latitude and longitude for position, meters-per-second for the velocity, and degrees for attitude/heading.  The body can be any object including a manned or unmanned vehicle (e.g., spacecraft, aircraft, watercraft, land vehicle), robot, projectile, portable navigation system, or other mobile structure. & [0025] Using the direction of one or more celestial objects the navigation system 100 (e.g., the navigation solution module 108) can determine an attitude for the body.  In some examples, the star tracker module 104 can 
McCrosky et al. is silent on “inertial navigation & ephemeris error” , however Wang`4499 teaches Ultra-tightly Coupled GPS And Inertial Navigation System For Agile Platforms and discloses;
further comprises the Kalman filter having a plurality of inertial navigation states, a plurality of inertial measurement unit error parameter states, a plurality of beam director misalignment states and three resident space object ephemeris error states (col.4 lines 19-31, (14) FIG. 1 is a schematic diagram showing a multidimensional environment 100 in which a moving platform 150 (e.g., an agile aircraft, an accelerating missile, or another such vehicle) can make use of an on-board Ultra-Tightly Coupled (UTC) GPS and inertial navigation system in accordance with the invention. As explained above, a detailed introduction to UTC systems may be found in U.S. Pat. No. 6,516,021 (issued to Abbott et al. Feb. 4, 2003). The Abbott '021 UTC system differs from the present invention at least in that Abbott '021 uses a so-called Kalman Pre-Filter to drive a main Kalman Filter and that Abbott '021 does not account for sampling-rate disparities of and between the GPS tracking unit and the inertial measurement unit (IMU). & (55) In one embodiment, the "big" Error Kalman filter 270 has over 100 state variables as given by the below Table 1. It is this relatively large number of states that causes the big Error Kalman filter 270 to cycle so slowly, i.e., only one correction update every second or longer. If desired, smaller and faster Error Kalman Filters could be used instead. The first twelve state variables (position through attitude) in Table 1 represent errors of the navigation solution provided from the Inertial Navigation Module 280 by way of bus 285. The "a.sub.A" vector is a measurement input that is resolved by a time-matched measurements balancer 472 within the big EKF, as will be explained later (FIG. 4A). & (59) In Eq. 4a, .lamda. is the GPS carrier wavelength, f is the carrier frequency, u.sup.T is the line-of-sight unit vector from the platform to the GPS space vehicle, R.sub.R is the EKF-modeled platform position error, .DELTA.t.sub.R is the GPS receiver clock bias error (as measured relative to the GPS constellation clock). TEC represents total electron content and is usable for determining propagation time delay of the GPS carrier due to ionospheric conditions. k is an appropriate and empirically determined conversion factor. .epsilon..sub.0 is a collective uncertainty factor representing SV ephemeris error, SV clock bias error relative to GPS constellation, tropospheric propagation error, and other unspecified errors. V.sub.R is the EKF-modeled platform velocity error. A.sub.R is the EKF-modeled platform acceleration error. Equation 4a is the EKF model versus measurement, comparison equation whose balancing provides an approximate indication of GPS measurement errors and EKF 
	Wang`4499 teaches that these features are useful to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wang`4499 with the system disclosed by McCroskey in order to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system (see col.1 lines 18-22).

Regarding claim 26, McCroskey et al. discloses the method of claim 14, wherein correcting the attitude, the velocity and the position of the vehicle [0014] In an example, the star tracker module 104 can calculate a position of the body and provide the position to the navigation module 106 for use in correcting the position and/or velocity of the navigation solution. The position can be calculated based on known positions of a plurality of celestial objects and the measured direction to the plurality of celestial objects. The known positions of the plurality of celestial objects can be provided by the real-time planner 102 to the star tracker module 104. The star tracker module 104 can then measure the direction to each or a subset of the plurality of celestial objects. Based on the measured direction to multiple of the plurality of celestial objects, the star tracker module 104 can calculate angular difference between the multiple celestial objects from the perspective (i.e., position) of the body. Using this angular difference and the known position of the multiple celestial objects, the star tracker module 104 can calculate a position for the body. This position can be provided to the navigation solution 
McCrosky et al. is silent on “inertial navigation & ephemeris error” , however Wang`4499 teaches Ultra-tightly Coupled GPS And Inertial Navigation System For Agile Platforms and discloses;
further comprises the Kalman filter having a plurality of inertial navigation states, a plurality of inertial measurement unit error parameter states, a plurality of beam director misalignment states and three resident space object ephemeris error states (col.4 lines 19-31, (14) FIG. 1 is a schematic diagram showing a multidimensional environment 100 in which a moving platform 150 (e.g., an agile aircraft, an accelerating missile, or another such vehicle) can make use of an on-board Ultra-Tightly Coupled (UTC) GPS and inertial navigation system in accordance with the invention. As explained above, a detailed introduction to UTC systems may be found in U.S. Pat. No. 6,516,021 (issued to Abbott et al. Feb. 4, 2003). The Abbott '021 UTC system differs from the present invention at least in that Abbott '021 uses a so-called Kalman Pre-Filter to drive a main Kalman Filter and that Abbott '021 does not account for sampling-rate disparities of and between the GPS tracking unit and the inertial measurement unit (IMU). & 
	Wang`4499 teaches that these features are useful to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system. 
Wang`4499 with the system disclosed by McCroskey in order to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system (see col.1 lines 18-22).

Regarding claim 27, McCroskey et al. discloses the method of claim 22, wherein correcting the attitude, the velocity and the position of the vehicle [0014] In an example, the star tracker module 104 can calculate a position of the body and provide the position to the navigation module 106 for use in correcting the position and/or velocity of the navigation solution. The position can be calculated based on known positions of a plurality of celestial objects and the measured direction to the plurality of celestial objects. The known positions of the plurality of celestial objects can be provided by the real-time planner 102 to the star tracker module 104. The star tracker module 104 can then measure the direction to each or a subset of the plurality of celestial objects. Based on the measured direction to multiple of the plurality of celestial objects, the star tracker module 104 can calculate angular difference between the multiple celestial objects from the perspective (i.e., position) of the body. Using this angular difference and the known position of the multiple celestial objects, the star tracker module 104 can calculate a position for the body. This position can be provided to the navigation solution module 108. In an example, the star tracker module 104 calculates at least three unique angular differences between respective celestial objects in order to calculate the position for the body. Advantageously, using the known position of multiple celestial objects and the angular difference between the multiple celestial objects enables the star tracker module 104 to calculate a position for the body without requiring highly precise alignment and stability between a star tracking sensor and corresponding inertial sensor as is required in conventional celestial-aided sensors. Accordingly, these techniques can enable the star tracking sensor to move independently from the corresponding inertial sensor.  & [0016] In an example, the navigation solution module 108 can then correct for errors in the position of the body based on the position calculated by the star tracker module 104. In an example, the navigation solution 
McCrosky et al. is silent on “inertial navigation & ephemeris error” , however Wang`4499 teaches Ultra-tightly Coupled GPS And Inertial Navigation System For Agile Platforms and discloses;
further comprises the Kalman filter having a plurality of inertial navigation states, a plurality of inertial measurement unit error parameter states, a plurality of beam director misalignment states and three resident space object ephemeris error states (col.4 lines 19-31, (14) FIG. 1 is a schematic diagram showing a multidimensional environment 100 in which a moving platform 150 (e.g., an agile aircraft, an accelerating missile, or another such vehicle) can make use of an on-board Ultra-Tightly Coupled (UTC) GPS and inertial navigation system in accordance with the invention. As explained above, a detailed introduction to UTC systems may be found in U.S. Pat. No. 6,516,021 (issued to Abbott et al. Feb. 4, 2003). The Abbott '021 UTC system differs from the present invention at least in that Abbott '021 uses a so-called Kalman Pre-Filter to drive a main Kalman Filter and that Abbott '021 does not account for sampling-rate disparities of and between the GPS tracking unit and the inertial measurement unit (IMU). & (55) In one embodiment, the "big" Error Kalman filter 270 has over 100 state variables as given by the below Table 1. It is this relatively large number of states that causes the big Error Kalman filter 270 to cycle so slowly, i.e., only one correction update every second or longer. If desired, smaller and faster Error Kalman Filters could be used instead. The first twelve state variables (position through attitude) in Table 1 represent errors of the navigation solution provided from the Inertial Navigation Module 280 by way of bus 285. The "a.sub.A" vector is a measurement input that is resolved by a time-matched measurements balancer 472 within the big EKF, as will be explained later (FIG. 4A). & (59) In Eq. 4a, .lamda. is the GPS carrier wavelength, f is the carrier frequency, u.sup.T is the line-of-sight unit vector from the platform to the GPS space vehicle, R.sub.R is the EKF-modeled platform position error, .DELTA.t.sub.R is the GPS receiver 
	Wang`4499 teaches that these features are useful to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wang`4499 with the system disclosed by McCroskey in order to use GPS and Inertial navigation systems on moving agile platforms (e.g., moving missiles, aircraft or spacecrafts) and more specifically to an ultra-tightly coupled (UTC) GPS/inertial navigating system (see col.1 lines 18-22).

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over McCroskey et al. Pub. No.: US 20160282123 A1 in view of Chang et al. Pub. No.: US 20180232557 A1, further in view of  MATHEWS et al. Pub. No. : US 20160131751 A1, further in view of Li et al. Patent No.: US 6,272,432 B1, further in view of Wang et al., Patent No.: US 8134499 B2 (Wang`4499), and further in view of Wang`4278, Pub. No.: US 20090254278 A1.

Regarding claim 13, McCroskey et al. discloses the celestial navigation system of claim 1. McCroskey et al. does not disclose “time matching buffer”, however Wang`4278 teaches LOW AUTHORITY GPS AIDING OF NAVIGATION SYSTEM FOR ANTI-SPOOFING and discloses that wherein the instructions to determine the position of the vehicle further comprises instructions to save the position, the velocity and the attitude of the vehicle in a time matching buffer ([0092] In the process of computing the residuals, time matching of global positioning system data and navigation solution is performed.  Generally, the global positioning system receiver and inertial measurement unit are asynchronous in time.  In other words, these different units generate data which may be output and available at different times.  One time matching technique interpolates the navigation solution to the global positioning system data sampling time.  The blended navigation solutions have to be stored in a time-matching buffer for use in interpolation.  The time-matching buffer is a buffer that stores vehicle position, velocity, and associated time stamp for use in the interpolation.).
Wang`4278 teaches that these features are useful to retrieve the raw global positioning system navigation correction at a specified past time stamp.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wang`4278 with the system disclosed by McCroskey in order to retrieve the raw global positioning system navigation correction at a specified past time stamp. 


Response to Arguments

 Applicant's arguments, see Applicant Argument /Remarks pages 9-17, filed on 02/18/2021, with respect to the rejection(s) of independent claim(s) 1, 14 and 22 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.

 Applicant arguments are all based on no teaching of “ephemeris error” on the prior art of record, Wang`4499,  as shown on this argued statement “Wang '4499 teaches that ephemeris error is one of a host of error mechanism that causes uncertainty in the GPS signal and that the invention of Wang '4499 addresses these error mechanisms through more specificity in terms of Kalman filter error states (See Col. 28, lines 30-40 of Wang '4499). The more specificity that Wang '4499 is referring to regarding the Kalman filter states is the 109 states that are specified in Table 1. As shown in Table 1 below, there are no ephemeris error states specified and certainly not the number of ephemeris error states. In fact, Wang '4499 teaches away from using Ephemeris error as a state” 
However, Wang`4499 addressing ALL kind of GPS Errors including “ephemeris error”.
Wang`4499 discloses “ An improved UTC GPS/inertial system is mounted on an agile platform, which includes (1) a plurality of range residual extractors (RRE's) for making measurement observations relative to an in-sight constellation of GPS vehicles; (2) a main error Kalman filter (EKF) for maintaining a situational model that is statistically adjusted relative to the plural measurement observations taken over time between the platform and the in-sight constellation of GPS vehicles; (3) an inertial navigation module (INM) that receives inertial measurement signals and integrates these in accordance with corrective signals provided by the main EKF; and (4) a plurality of GPS tracking predictors for predicting effective carrier frequencies and code phases for next-existing, relative positional and/or velocity states between the in-sight constellation of GPS vehicles and the platform. (Ref. col.2 lines 9-24 (14)).










Table 1 of the prior art Wang`4499, shows Error State Variable  # of states ;

    PNG
    media_image1.png
    988
    595
    media_image1.png
    Greyscale


Table 1 gives  a “BIG” , broader , over 100 state variables. As it states on col. 20 lines 63-67 (55), In one embodiment, the "big" Error Kalman filter 270 has over 100 state variables as given by the Table 1.”  Some of those error states variables (highlighted in yellow), such as “position, velocity, attitude..,  are “resident space object (RSO) ephemeris error states” as defined in instant application. Refer to para.[0038] of the instant application specification.

On the other hand, as stated at col.21 lines 1-7 (55) “The first twelve state variables (position through attitude) in Table 1 represent errors of the navigation solution provided from the Inertial Navigation Module 280 by way of bus 285. The "a.sub.A" vector is a measurement input that is resolved by a time-matched measurements balancer 472 within the big EKF, as will be explained later (FIG. 4A).

Col.21 lines 46-67, (57) The expected relationship between the RRE-produced "a.sub.A" measurement vector (obtained for example by curve fitting the carrier phase error rather than the PRN phase error) for each active GPS signal (there can be as many as 24 active channels in one embodiment) and the corresponding EKF model parameters may be expressed per the following Eq. 4a where the EKF model parameters are on the right side of the equals sign:

    PNG
    media_image2.png
    192
    548
    media_image2.png
    Greyscale

In addition, Fig 4A clearly shows that “ephemeris error” is part of error with multiple states to be corrected/minimized using by Kalman Filter algorithm method. 

    PNG
    media_image3.png
    907
    1063
    media_image3.png
    Greyscale


There are different kind of GPS Errors well known for PHOSITA, such as ephemeris / almanac / satellite orbit/ error, satellite clock errors, ionosphere & Tropospheric delay error, multipath error, receivers noise error, …etc. with different error amount. The subject prior art addressing as much as known errors.  Please see the Google search quotations below, for better terms description; 

    PNG
    media_image4.png
    316
    332
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    554
    997
    media_image5.png
    Greyscale
    

    PNG
    media_image6.png
    434
    850
    media_image6.png
    Greyscale
      
    PNG
    media_image7.png
    686
    801
    media_image7.png
    Greyscale



 Some definitions From Google:
An 'ephemeris error' describes the difference between the expected and actual orbital position of a GNSS satellite. ... Ephemeris are used to calculate the position and the clock deviation of the receiver; the almanac is used to check the visible satellites from a receiver according to the moment of time and its position.

Because the receiver uses the satellite's location in position calculations, an ephemeris error, a difference between the expected and actual orbital position of a GPS satellite, reduces user accuracy. The influence extent is decided by the precision of broadcast ephemeris from the control station upload.

GPS clock bias error is error on our clock, or clock bias. This bias represents the difference between our receiver's time and GPS time.

Ephemeris Data Error is a GNSS error that caused when the position of the satellite is not accurate. These are errors induced by the satellite's location. An 'ephemeris error' describes the difference between the expected and actual orbital position of a GNSS satellite. Because GNSS receivers use the satellite's location in pseudorange calculations, orbital error reduces GNSS accuracy.

As per above definitions, Table.1 in prior art ref. Wang`4499, teaches position, velocity, acceleration, attitude… etc. which are in fact ephemeris error states; in line with instant application specification para.[0038] “the Kalman filter of Kalman filter module 178 contains the following states: (a) inertial navigation states: vehicle position error, vehicle velocity error and vehicle attitude error (nine states)”. As Wang`4499 discloses those are same exact states.

Therefore, the Examine respectfully disagrees with Applicant argument that “Wang '4499 teaches away from using Ephemeris error as a state” because, above details clearly shows that Wang '4499 teaches the use of ephemeris error states in a Kalman filter and more specifically that the Kalman filter of Wang `4499 includes at least three ephemeris error states. Please see, Wang`4499 col.21 and Table 1, pay attention on highlighted yellow parameters.

In conclusion, regarding to the Applicant common arguments "having a plurality of states, wherein at least three of the states are resident space object ephemeris error states"& “the Kalman filter states include ephemeris error states, let alone, the number of ephemeris error states.”; in view of Wang et al., Patent No.: US 8134499 B2 (Wang`4499) discloses each and every element of the subject arguments either expressly or inherently as detailed above. 

In sum, regarding claims 1-9, 11-12, 14-19, 21-23, & 25-27 ; McCroskey et al. Pub. No.: US 20160282123 A1 in view of Chang et al. Pub. No.: US 20180232557 A1, further in view of  Wang`4499); (regarding claim 13 further in view of Wang`4278, Pub. No.: US 20090254278 A1),  disclose each and every element of the subject claims either expressly or inherently.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reed; Phillippe L. W. et al.	US 20170067990 A1	Reverse-Ephemeris Method for Determining Position, Attitude, and Time
Li; Rongsheng et al.	US 20130085628 A1	Modified Kalman Filter for Generation of Attitude Error Corrections
Rideout; Robert Martin et al.	US 8842042 B2	Satellite ephemeris error
Wang; Hanching Grant et al.	US 7579984 B2	Ultra-tightly coupled GPS and inertial navigation system for agile platforms
Sheikh; Suneel	US 20090018762 A1	Navigation system and method using modulated celestial radiation sources
Liu; Yong et al.	US 6330988 B1	System for star catalog equalization to enhance attitude determination
are pertinent prior art which may anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665